

115 HR 5734 IH: Resident Education Deferred Interest Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5734IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Babin introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide for interest-free deferment on student loans
			 for borrowers serving in a medical or dental internship or residency
			 program.
	
 1.Short titleThis Act may be cited as the Resident Education Deferred Interest Act or the REDI Act. 2.Deferment during a medical or dental internship or residency programSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking A borrower and inserting Except as provided in paragraph (5), a borrower; (2)in paragraph (2)(A)—
 (A)by striking the matter following clause (ii); (B)in clause (ii), by striking the comma at the end and inserting ; or; and
 (C)by adding at the end the following:  (iii)is serving in a medical or dental internship or residency program;; and
 (3)by adding at the end the following:  (5)Special rule for certain in school defermentNotwithstanding any other provision of this Act, a borrower described in paragraph (2)(A)(iii) shall be eligible for a deferent, during which periodic installments of principal need not be paid and interest shall not accrue on any loan made to the borrower under this part..
			